278 S.W.3d 923 (2009)
Mark B. SUTTON, MDS Ranch, L.L.C. and Meridian Exchange Corporation, d/b/a Bee Creek Realty, Appellants
v.
HORSESHOE HILLS, LTD., Horseshoe Holdings, L.C., and Don R. Riddle, Appellees.
No. 14-07-00723-CV.
Court of Appeals of Texas, Houston (14th Dist.).
February 19, 2009.
D. Ferguson McNiel, Marie R. Yates, Jason E. Dunahoe, Penelope E. Nichelson, Houston, TX, for appellants.
George R. Gibson, Kenneth Tekell, Timothy F. Lee, Eileen F. O'Neill, Melissa Michelle Davis, Houston, David P. Boyce, Austin, TX, for appellees.
Panel consists of Justices FROST, SEYMORE, and GUZMAN.

OPINION
EVA M. GUZMAN, Justice.
This is an appeal from a judgment signed June 14, 2007. On February 9, 2009, the parties filed a joint motion to set aside or vacate the judgment and remand the cause to the trial court for rendition of judgment in accordance with the parties' settlement agreement. See TEX.R.APP. P. 42.1. The motion is granted.
Accordingly, we vacate the judgment signed June 14, 2007, and we remand the cause to the trial court for rendition of judgment in accordance with the parties' agreement.